Shaw, C. J.
The doctrine of trover does not apply. Lob-dell advanced the money to buy the shares for account of Wood, *378and held the shares in his own name. It stood on the footing of contract. The contract was strictly conditional, to deliver so many shares on payment of so much money. The money was never paid and the title to have performance never accrued. There was no claim for the balance. But as the balance was in favor of LobdelPs estate when he died, the result of this case is Judgment for the defendants.